NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           10-NOV-2020
                                           09:02 AM
                                           Dkt. 7 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             STATE OF HAWAI#I, Plaintiff-Appellee, v.
              PATRICIA L. HUNT, Defendant-Appellant


      APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                         WAILUKU DIVISION
                    (CASE NO. 2DTI-20-009913)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
          Upon review of the record, we lack appellate
jurisdiction over self-represented Defendant-Appellant
Patricia L. Hunt's (Hunt) appeal from Criminal No. 2DTI-20-009913
in the District Court of the Second Circuit, Wailuku Division
(district court).
          It is unclear from the notice of appeal which of the
district court's rulings Hunt seeks to appeal. If she seeks to
appeal from the district court's Judgment entered on June 2,
2020, the appeal is untimely because Hunt did not file her
October 5, 2020 notice of appeal within thirty days after entry
of the Judgment, as Hawai#i Rules of Appellate Procedure (HRAP)
Rule 4(b)(1) requires. Further, Hunt's motion for
reconsideration, filed on June 22, 2020, did not extend the
appeal deadline. See HRAP Rule 4(b)(2) (providing that in
criminal appeals, only motions under HRPP Rule 33 and 34 extend
the deadline to file the notice of appeal).
          If Hunt seeks to appeal from the district court's
June 29, 2020 post-judgment order denying Hunt's "Motion to
Request Trial for Tickets," the appeal is likewise untimely
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

because Hunt's notice of appeal was filed more than thirty days
after entry of that order.
          There is no indication in the record that the district
court granted Hunt an extension of time to file the notice of
appeal, under HRAP Rule 4(b)(2).
          "As a general rule, compliance with the requirement of
the timely filing of a notice of appeal is jurisdictional, . . .
and we must dismiss an appeal on our motion if we lack
jurisdiction." Grattafiori v. State, 79 Hawai#i 10, 13, 897 P.2d
937, 940 (1995) (citations, internal quotation marks, and
brackets omitted). See HRAP Rule 26(b) ("[N]o court or judge or
justice is authorized to change the jurisdictional requirements
contained in Rule 4 of these rules.").
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of jurisdiction.
          IT IS FURTHER ORDERED that all pending motions are
dismissed as moot.
          DATED: Honolulu, Hawai#i, November 10, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2